TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00531-CV



                                     In re Lisa Marie Mims


                                   V. P. a/k/a M. Y., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




    FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
  NO. 18-0093-CPSC1, THE HONORABLE SUZANNE BROOKS, JUDGE PRESIDING


                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of V. P. a/k/a M. Y. The

subject of this proceeding is Lisa Marie Mims, appellant’s attorney.

               Appellant filed her notice of appeal on August 8, 2019, and her brief was due

September 23, 2019. On September 27, 2019, we granted counsel’s motion for extension of time

and ordered counsel to file appellant’s brief no later than October 14, 2019. To date, appellant’s

brief has not been filed.

               Therefore, it is hereby ordered that Lisa Marie Mims shall appear in person before

this Court on Monday, October 28, at 11:00 a.m. in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis
County, Texas, to show cause why she should not be held in contempt and have sanctions

imposed for her failure to obey our September 27, 2019 order. This order to show cause will be

withdrawn and Mims will be relieved of her obligation to appear before this Court as ordered

above if the Clerk of this Court receives appellant’s brief on or before October 24, 2019.

               It is ordered on October 22, 2019.



Before Justices Goodwin, Baker, and Kelly




                                                2